DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10510155 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Application 17/360,073
Patent US 10510155 B1
1. A camera image processing system, comprising: a communication interface configured to communicate with: (i) a first camera that is a first type of depth-sensing camera and having a first camera field of view, and (ii) a second camera that is a second type of depth-sensing camera different from the first type of depth-sensing camera and having a second camera field of view which overlaps with the first camera field of view; and a control circuit configured, when the communication interface is in communication with the first camera and the second camera: to receive a first depth map that is generated based on information sensed by the first camera, wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values are relative to the first camera; to receive a second depth map that is generated based on information sensed by the second camera, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values are relative to the second camera; to identify a third set of pixels of the first depth map that also represent the second set of respective physical locations, such that the third set of pixels correspond to the second set of pixels of the second depth map; to identify one or more empty pixels from the third set of pixels, wherein each empty pixel of the one or more empty pixels is a pixel of the first depth map that has no depth value assigned to the pixel; to update the first depth map by assigning to each empty pixel of the one or more empty pixels a respective depth value that is based on a depth value of a corresponding pixel of the second set of pixels of the second depth map, wherein the corresponding pixel for the empty pixel is a pixel of the second set of pixels of the second depth map that represents a same physical location as the empty pixel.

2. The camera image processing system of claim 1, wherein the control circuit is configured to determine the respective depth value to assign to each empty pixel of the set of one or more empty pixels based on the depth value of the corresponding pixel of the second depth map and based on a transformation function which defines the spatial relationship between the first camera and the second camera.

3. The camera image processing system of claim 2, wherein the second set of pixels of the second depth map has a set of respective pixel coordinates, and wherein the control circuit is configured to identify the third set of pixels of the first depth map by determining an additional set of respective pixel coordinates based on the set of respective pixel coordinates and based on the transformation function which defines the spatial relationship between the first camera and the second camera, wherein the additional set of respective pixel coordinates identifies the third set of pixels.

4. The camera image processing system of claim 1, wherein the control circuit is configured to receive the first depth map via the communication interface from the first camera, and to receive the second depth map via the communication interface from the second camera.

5. The camera image processing system of claim 1, wherein the control circuit is configured, when the first depth map has a first resolution higher than a second resolution of the second depth map, to update the first depth map further by: identifying, for at least one pixel that belonged or belongs to the one or more empty pixels, a respective set of one or more adjacent empty pixels of the first depth map which are adjacent to the at least one pixel and which have no assigned depth value; and assigning to the respective set of one or more adjacent empty pixels a depth value that was assigned or is to be assigned to the at least one pixel.

6. The camera image processing system of claim 5, wherein the control circuit is configured to identify the respective set of one or more adjacent empty pixels as all empty pixels in a region of pixels surrounding the at least one pixel, wherein the control circuit is configured to determine a size of the region based on a ratio between a resolution of the first depth map and a resolution of the second depth map.

7. The camera image processing system of claim 1, wherein the control circuit is configured to update the first depth map further by: identifying a set of one or more adjacent empty pixels that are adjacent to a first pixel that belonged or belongs to the one or more empty pixels, and adjacent to a second pixel that belonged or belongs to the one or more empty pixels; and assigning to the set of one or more adjacent empty pixels an average depth value that is an average of a first depth value that was assigned or is to be assigned to the first pixel, and of a second depth value that was assigned or is to be assigned to the second pixel.

8. The camera image processing system of claim 7, wherein the control circuit is configured to update the first depth map further by: identifying an additional set of adjacent empty pixels that are adjacent to the first pixel and not adjacent to any other pixel of the one or more empty pixels; and assigning the first depth value to the additional set of adjacent empty pixels.

9. The camera image processing system of claim 1, wherein the control circuit is configured, for each pixel that belonged or belongs to the one or more empty pixels: to determine a respective center location of the pixel; to determine, as a respective coordinate of a physical location represented by the pixel, a 3D coordinate that projects onto the center location of the pixel and for which a component of the 3D coordinate is equal to a depth value assigned or to be assigned to the pixel; and to generate a point cloud based on the respective 3D coordinate.

10. The camera image processing system of claim 9, wherein the control circuit is configured to determine the respective 3D coordinate for each pixel that belonged or belongs to the one or more empty pixels as a coordinate which falls on an imaginary line running through: (i) the respective center location of the pixel and (ii) a focal point of the first camera.

11. The camera image processing system of claim 1, wherein the control circuit is configured, when the first depth map has a first resolution lower than a second resolution of the second depth map such that each pixel of the one or more pixels of the first depth map corresponds to multiple pixels of the second set of pixels: to determine the respective depth value to assign to each empty pixel of the one or more empty pixels based on an average of respective depth values of corresponding pixels of the second set of pixels of the second depth map.

12. The camera image processing system of claim 1, wherein the camera image processing system is part of a robot control system, and wherein when the communication interface is in communication with the first camera, the second camera, and a robot, the control circuit is configured: to generate, after the first depth map has been updated based on depth values of the second depth map, a robot movement command based on the first depth map; and to communicate the robot movement command via the communication interface to the robot.

13. The camera image processing system of claim 12, wherein the control circuit is configured, after the first depth map has been updated based on depth values of the second depth map: to generate the robot movement command based on the first depth map.

14. A non-transitory computer-readable medium having instructions that, when executed by a control circuit of a camera image processing system, causes the control circuit: to receive a first depth map, wherein the first depth map is received from the non-transitory computer-readable medium of the camera image processing system, or via a communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a first camera that is a first type of depth-sensing camera and has a first camera field of view, and wherein the first depth map is generated based on information sensed by the first camera with which the communication interface is configured to communicate, and wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values are relative to the first camera with which the communication interface is configured to communicate; to receive a second depth map, wherein the second depth map is received from the non-transitory computer-readable medium of the camera image processing system, or via the communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a second camera that is a second type of depth-sensing camera different from the first type of depth-sensing camera and has a second camera field of view which overlaps with the first camera field of view, and wherein the second depth map is generated based on information sensed by the second camera with which the communication interface is configured to communicate, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values are relative to the second camera with which the communication interface is configured to communicate; to identify a third set of pixels of the first depth map that also represent the second set of respective physical locations, such that the third set of pixels correspond to the second set of pixels of the second depth map; to identify one or more empty pixels from the third set of pixels, wherein each empty pixel of the one or more empty pixels is a pixel of the first depth map that has no depth value assigned to the pixel; to update the first depth map by assigning to each empty pixel of the one or more empty pixels a respective depth value that is based on a depth value of a corresponding pixel of the second set of pixels of the second depth map, wherein the corresponding pixel for the empty pixel is a pixel of the second set of pixels of the second depth map that represents a same physical location as the empty pixel.

15. The non-transitory computer-readable medium of claim 14, wherein when the first depth map has a first resolution higher than a second resolution of the second depth map, the instructions further cause the control circuit: to identify, for at least one pixel that belonged or belongs to the one or more empty pixels, a respective set of one or more adjacent empty pixels of the first depth map which are adjacent to the at least one pixel and which have no assigned depth values; and to assign to the respective set of one or more adjacent empty pixels a depth value that was assigned or is to be assigned to the at least one pixel.

16. The non-transitory computer-readable medium of claim 15, wherein the instructions cause the control circuit to identify the respective set of one or more adjacent empty pixels as all empty pixels in a region of pixels surrounding the at least one pixel, wherein the control circuit is configured to determine a size of the region based on a ratio between a resolution of the first depth map and a resolution of the second depth map.

17. The non-transitory computer-readable medium of claim 14, wherein the instructions further cause the control circuit to perform the following for each pixel that belonged or belongs to the one or more empty pixels: determining a respective center location of the pixel; determining, as a respective coordinate of a physical location represented by the pixel, a 3D coordinate that projects onto the center location of the pixel and for which a component of the 3D coordinate is equal to a depth value assigned or to be assigned to the pixel; and generating a point cloud based on the respective 3D coordinate.

18. A method of updating one or more depth maps, comprising: receiving a first depth map by a control circuit of a camera image processing system, wherein the first depth map is received from a non-transitory computer-readable medium of the camera image processing system, or via a communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a first camera that is a first type of depth-sensing camera and has a first camera field of view, and wherein the first depth map is generated based on information sensed by the first camera with which the communication interface is configured to communicate, wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values are relative to the first camera with which the communication interface is configured to communicate; receiving a second depth map, wherein the second depth map is received from the non-transitory computer-readable medium of the camera image processing system, or via the communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a second camera that is a second type of depth-sensing camera different from the first type of depth-sensing camera and has a second camera field of view which overlaps with the first camera field of view, wherein the second depth map is generated based on information sensed by the second camera with which the communication interface is configured to communicate, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values are relative to the second camera with which the communication interface is configured to communicate; identifying a third set of pixels of the first depth map that also represent the second set of respective physical locations, such that the third set of pixels correspond to the second set of pixels of the second depth map; identifying one or more empty pixels from the third set of pixels, wherein each empty pixel of the one or more empty pixels is a pixel of the first depth map that has no depth value assigned to the pixel; and updating the first depth map by assigning to each empty pixel of the one or more empty pixels a respective depth value that is based on a depth value of a corresponding pixel of the second set of pixels of the second depth map, wherein the corresponding pixel for the empty pixel is a pixel of the second set of pixels of the second depth map that represents a same physical location as the empty pixel.

19. The method of claim 18, further comprising, when the first depth map has a first resolution higher than a second resolution of the second depth map: identifying, for at least one pixel that belonged or belongs to the one or more empty pixels, a respective set of one or more adjacent empty pixels of the first depth map which are adjacent to the at least one pixel and which have no assigned depth values; and assigning to the respective set of one or more adjacent empty pixels a depth value that was assigned or is to be assigned to the at least one pixel.

20. The method of claim 19, further comprising: identifying the respective set of one or more adjacent empty pixels as all empty pixels in a region of pixels surrounding the at least one pixel, wherein the control circuit is configured to determine a size of the region based on a ratio between a resolution of the first depth map and a resolution of the second depth map.
1. A camera image processing system, comprising: a communication interface configured to communicate with: (i) a first camera that is a first type of depth-sensing camera and having a first camera field of view, and (ii) a second camera that is a second type of depth-sensing camera different from the first type of depth-sensing camera and having a second camera field of view which overlaps with the first camera field of view; and a control circuit configured, when the communication interface is in communication with the first camera and the second camera: to receive a first depth map that is generated based on information sensed by the first camera, wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values are relative to the first camera; to receive a second depth map that is generated based on information sensed by the second camera, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values are relative to the second camera; to identify a third set of pixels of the first depth map that also represent the second set of respective physical locations, such that the third set of pixels correspond to the second set of pixels of the second depth map; to identify one or more empty pixels from the third set of pixels, wherein each empty pixel of the one or more empty pixels is a pixel of the first depth map that has no depth value assigned to the pixel; to update the first depth map by assigning to each empty pixel of the one or more empty pixels a respective depth value that is based on a depth value of a corresponding pixel of the second set of pixels of the second depth map, wherein the corresponding pixel for the empty pixel is a pixel of the second set of pixels of the second depth map that represents a same physical location as the empty pixel.

2. The camera image processing system of claim 1, wherein the control circuit is configured to determine the respective depth value to assign to each empty pixel of the set of one or more empty pixels based on the depth value of the corresponding pixel of the second depth map and based on a transformation function which defines a spatial relationship between the first camera and the second camera.

3. The camera image processing system of claim 2, wherein the second set of pixels of the second depth map has a set of respective pixel coordinates, and wherein the control circuit is configured to identify the third set of pixels of the first depth map by determining an additional set of respective pixel coordinates based on the set of respective pixel coordinates and based on the transformation function which defines the spatial relationship between the first camera and the second camera, wherein the additional set of respective pixel coordinates identifies the third set of pixels.

4. The camera image processing system of claim 1, wherein the control circuit is configured to receive the first depth map via the communication interface from the first camera, and to receive the second depth map via the communication interface from the second camera.

5. The camera image processing system of claim 1, wherein the control circuit is configured, when the first depth map has a first resolution higher than a second resolution of the second depth map, to update the first depth map further by: identifying, for at least one pixel that belonged or belongs to the one or more empty pixels, a respective set of one or more adjacent empty pixels of the first depth map which are adjacent to the at least one pixel and which have no assigned depth value; and assigning to the respective set of one or more adjacent empty pixels a depth value that was assigned or is to be assigned to the at least one pixel.

6. The camera image processing system of claim 5, wherein the control circuit is configured to identify the respective set of one or more adjacent empty pixels as all empty pixels in a region of pixels surrounding the at least one pixel, wherein the control circuit is configured to determine a size of the region based on a ratio between a resolution of the first depth map and a resolution of the second depth map.

7. The camera image processing system of claim 1, wherein the control circuit is configured to update the first depth map further by: identifying a set of one or more adjacent empty pixels that are adjacent to a first pixel that belonged or belongs to the one or more empty pixels, and adjacent to a second pixel that belonged or belongs to the one or more empty pixels; and assigning to the set of one or more adjacent empty pixels an average depth value that is an average of a first depth value that was assigned or is to be assigned to the first pixel, and of a second depth value that was assigned or is to be assigned to the second pixel.

8. The camera image processing system of claim 7, wherein the control circuit is configured to update the first depth map further by: identifying an additional set of adjacent empty pixels that are adjacent to the first pixel and not adjacent to any other pixel of the one or more empty pixels; and assigning the first depth value to the additional set of adjacent empty pixels.

9. The camera image processing system of claim 1, wherein the control circuit is configured, for each pixel that belonged or belongs to the one or more empty pixels: to determine a respective center location of the pixel; to determine, as a respective coordinate of a physical location represented by the pixel, a 3D coordinate that projects onto the center location of the pixel and for which a component of the 3D coordinate is equal to a depth value assigned or to be assigned to the pixel; and to generate a point cloud based on the respective 3D coordinate.

10. The camera image processing system of claim 9, wherein the control circuit is configured to determine the respective 3D coordinate for each pixel that belonged or belongs to the one or more empty pixels as a coordinate which falls on an imaginary line running through: (i) the respective center location of the pixel and (ii) a focal point of the first camera.

11. The camera image processing system of claim 1, wherein the control circuit is configured, when the first depth map has a first resolution lower than a second resolution of the second depth map such that each pixel of the one or more pixels of the first depth map corresponds to multiple pixels of the second set of pixels: to determine the respective depth value to assign to each empty pixel of the one or more empty pixels based on an average of respective depth values of corresponding pixels of the second set of pixels of the second depth map.

12. The camera image processing system of claim 1, wherein the camera image processing system is part of a robot control system, and wherein when the communication interface is in communication with the first camera, the second camera, and a robot, the control circuit is configured: to generate, after the first depth map has been updated based on depth values of the second depth map, a robot movement command based on the first depth map; and to communicate the robot movement command via the communication interface to the robot.

13. The camera image processing system of claim 12, wherein the control circuit is configured, after the first depth map has been updated based on depth values of the second depth map: to generate the robot movement command based on the first depth map.

14. A non-transitory computer-readable medium having instructions that, when executed by a control circuit of a camera image processing system, causes the control circuit: to receive a first depth map, wherein the first depth map is received from the non-transitory computer-readable medium of the camera image processing system, or via a communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a first camera that is a first type of depth-sensing camera and has a first camera field of view, and wherein the first depth map is generated based on information sensed by the first camera with which the communication interface is configured to communicate, and wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values are relative to the first camera with which the communication interface is configured to communicate; to receive a second depth map, wherein the second depth map is received from the non-transitory computer-readable medium of the camera image processing system, or via the communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a second camera that is a second type of depth-sensing camera different from the first type of depth-sensing camera and has a second camera field of view which overlaps with the first camera field of view, and wherein the second depth map is generated based on information sensed by the second camera with which the communication interface is configured to communicate, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values are relative to the second camera with which the communication interface is configured to communicate; to identify a third set of pixels of the first depth map that also represent the second set of respective physical locations, such that the third set of pixels correspond to the second set of pixels of the second depth map; to identify one or more empty pixels from the third set of pixels, wherein each empty pixel of the one or more empty pixels is a pixel of the first depth map that has no depth value assigned to the pixel; to update the first depth map by assigning to each empty pixel of the one or more empty pixels a respective depth value that is based on a depth value of a corresponding pixel of the second set of pixels of the second depth map, wherein the corresponding pixel for the empty pixel is a pixel of the second set of pixels of the second depth map that represents a same physical location as the empty pixel.

15. The non-transitory computer-readable medium of claim 14, wherein when the first depth map has a first resolution higher than a second resolution of the second depth map, the instructions further cause the control circuit: to identify, for at least one pixel that belonged or belongs to the one or more empty pixels, a respective set of one or more adjacent empty pixels of the first depth map which are adjacent to the at least one pixel and which have no assigned depth values; and to assign to the respective set of one or more adjacent empty pixels a depth value that was assigned or is to be assigned to the at least one pixel.

16. The non-transitory computer-readable medium of claim 15, wherein the instructions cause the control circuit to identify the respective set of one or more adjacent empty pixels as all empty pixels in a region of pixels surrounding the at least one pixel, wherein the control circuit is configured to determine a size of the region based on a ratio between a resolution of the first depth map and a resolution of the second depth map.

17. The non-transitory computer-readable medium of claim 14, wherein the instructions further cause the control circuit to perform the following for each pixel that belonged or belongs to the one or more empty pixels: determining a respective center location of the pixel; determining, as a respective coordinate of a physical location represented by the pixel, a 3D coordinate that projects onto the center location of the pixel and for which a component of the 3D coordinate is equal to a depth value assigned or to be assigned to the pixel; and generating a point cloud based on the respective 3D coordinate.

18. A method of updating one or more depth maps, comprising: receiving a first depth map by a control circuit of a camera image processing system, wherein the first depth map is received from a non-transitory computer-readable medium of the camera image processing system, or via a communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a first camera that is a first type of depth-sensing camera and has a first camera field of view, and wherein the first depth map is generated based on information sensed by the first camera with which the communication interface is configured to communicate, wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values are relative to the first camera with which the communication interface is configured to communicate; receiving a second depth map, wherein the second depth map is received from the non-transitory computer-readable medium of the camera image processing system, or via the communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a second camera that is a second type of depth-sensing camera different from the first type of depth-sensing camera and has a second camera field of view which overlaps with the first camera field of view, wherein the second depth map is generated based on information sensed by the second camera with which the communication interface is configured to communicate, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values are relative to the second camera with which the communication interface is configured to communicate; identifying a third set of pixels of the first depth map that also represent the second set of respective physical locations, such that the third set of pixels correspond to the second set of pixels of the second depth map; identifying one or more empty pixels from the third set of pixels, wherein each empty pixel of the one or more empty pixels is a pixel of the first depth map that has no depth value assigned to the pixel; and updating the first depth map by assigning to each empty pixel of the one or more empty pixels a respective depth value that is based on a depth value of a corresponding pixel of the second set of pixels of the second depth map, wherein the corresponding pixel for the empty pixel is a pixel of the second set of pixels of the second depth map that represents a same physical location as the empty pixel.

19. The method of claim 18, further comprising, when the first depth map has a first resolution higher than a second resolution of the second depth map: identifying, for at least one pixel that belonged or belongs to the one or more empty pixels, a respective set of one or more adjacent empty pixels of the first depth map which are adjacent to the at least one pixel and which have no assigned depth values; and assigning to the respective set of one or more adjacent empty pixels a depth value that was assigned or is to be assigned to the at least one pixel.

20. The method of claim 19, further comprising: identifying the respective set of one or more adjacent empty pixels as all empty pixels in a region of pixels surrounding the at least one pixel, wherein the control circuit is configured to determine a size of the region based on a ratio between a resolution of the first depth map and a resolution of the second depth map.


Claims 1, 14, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 12, 14, and 15 of U.S. Patent No. US 10510155 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Application 17/360,073
Patent US 11080876 B2
1. A camera image processing system, comprising: a communication interface configured to communicate with: (i) a first camera that is a first type of depth-sensing camera and having a first camera field of view, and (ii) a second camera that is a second type of depth-sensing camera different from the first type of depth-sensing camera and having a second camera field of view which overlaps with the first camera field of view; and a control circuit configured, when the communication interface is in communication with the first camera and the second camera: to receive a first depth map that is generated based on information sensed by the first camera, wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values are relative to the first camera; to receive a second depth map that is generated based on information sensed by the second camera, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values are relative to the second camera; to identify a third set of pixels of the first depth map that also represent the second set of respective physical locations, such that the third set of pixels correspond to the second set of pixels of the second depth map; to identify one or more empty pixels from the third set of pixels, wherein each empty pixel of the one or more empty pixels is a pixel of the first depth map that has no depth value assigned to the pixel; to update the first depth map by assigning to each empty pixel of the one or more empty pixels a respective depth value that is based on a depth value of a corresponding pixel of the second set of pixels of the second depth map, wherein the corresponding pixel for the empty pixel is a pixel of the second set of pixels of the second depth map that represents a same physical location as the empty pixel.




2. The camera image processing system of claim 1, wherein the control circuit is configured to determine the respective depth value to assign to each empty pixel of the set of one or more empty pixels based on the depth value of the corresponding pixel of the second depth map and based on a transformation function which defines the spatial relationship between the first camera and the second camera.

3. The camera image processing system of claim 2, wherein the second set of pixels of the second depth map has a set of respective pixel coordinates, and wherein the control circuit is configured to identify the third set of pixels of the first depth map by determining an additional set of respective pixel coordinates based on the set of respective pixel coordinates and based on the transformation function which defines the spatial relationship between the first camera and the second camera, wherein the additional set of respective pixel coordinates identifies the third set of pixels.

4. The camera image processing system of claim 1, wherein the control circuit is configured to receive the first depth map via the communication interface from the first camera, and to receive the second depth map via the communication interface from the second camera.

5. The camera image processing system of claim 1, wherein the control circuit is configured, when the first depth map has a first resolution higher than a second resolution of the second depth map, to update the first depth map further by: identifying, for at least one pixel that belonged or belongs to the one or more empty pixels, a respective set of one or more adjacent empty pixels of the first depth map which are adjacent to the at least one pixel and which have no assigned depth value; and assigning to the respective set of one or more adjacent empty pixels a depth value that was assigned or is to be assigned to the at least one pixel.

6. The camera image processing system of claim 5, wherein the control circuit is configured to identify the respective set of one or more adjacent empty pixels as all empty pixels in a region of pixels surrounding the at least one pixel, wherein the control circuit is configured to determine a size of the region based on a ratio between a resolution of the first depth map and a resolution of the second depth map.

7. The camera image processing system of claim 1, wherein the control circuit is configured to update the first depth map further by: identifying a set of one or more adjacent empty pixels that are adjacent to a first pixel that belonged or belongs to the one or more empty pixels, and adjacent to a second pixel that belonged or belongs to the one or more empty pixels; and assigning to the set of one or more adjacent empty pixels an average depth value that is an average of a first depth value that was assigned or is to be assigned to the first pixel, and of a second depth value that was assigned or is to be assigned to the second pixel.

8. The camera image processing system of claim 7, wherein the control circuit is configured to update the first depth map further by: identifying an additional set of adjacent empty pixels that are adjacent to the first pixel and not adjacent to any other pixel of the one or more empty pixels; and assigning the first depth value to the additional set of adjacent empty pixels.

9. The camera image processing system of claim 1, wherein the control circuit is configured, for each pixel that belonged or belongs to the one or more empty pixels: to determine a respective center location of the pixel; to determine, as a respective coordinate of a physical location represented by the pixel, a 3D coordinate that projects onto the center location of the pixel and for which a component of the 3D coordinate is equal to a depth value assigned or to be assigned to the pixel; and to generate a point cloud based on the respective 3D coordinate.

10. The camera image processing system of claim 9, wherein the control circuit is configured to determine the respective 3D coordinate for each pixel that belonged or belongs to the one or more empty pixels as a coordinate which falls on an imaginary line running through: (i) the respective center location of the pixel and (ii) a focal point of the first camera.

11. The camera image processing system of claim 1, wherein the control circuit is configured, when the first depth map has a first resolution lower than a second resolution of the second depth map such that each pixel of the one or more pixels of the first depth map corresponds to multiple pixels of the second set of pixels: to determine the respective depth value to assign to each empty pixel of the one or more empty pixels based on an average of respective depth values of corresponding pixels of the second set of pixels of the second depth map.

12. The camera image processing system of claim 1, wherein the camera image processing system is part of a robot control system, and wherein when the communication interface is in communication with the first camera, the second camera, and a robot, the control circuit is configured: to generate, after the first depth map has been updated based on depth values of the second depth map, a robot movement command based on the first depth map; and to communicate the robot movement command via the communication interface to the robot.

13. The camera image processing system of claim 12, wherein the control circuit is configured, after the first depth map has been updated based on depth values of the second depth map: to generate the robot movement command based on the first depth map.

14. A non-transitory computer-readable medium having instructions that, when executed by a control circuit of a camera image processing system, causes the control circuit: to receive a first depth map, wherein the first depth map is received from the non-transitory computer-readable medium of the camera image processing system, or via a communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a first camera that is a first type of depth-sensing camera and has a first camera field of view, and wherein the first depth map is generated based on information sensed by the first camera with which the communication interface is configured to communicate, and wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values are relative to the first camera with which the communication interface is configured to communicate; to receive a second depth map, wherein the second depth map is received from the non-transitory computer-readable medium of the camera image processing system, or via the communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a second camera that is a second type of depth-sensing camera different from the first type of depth-sensing camera and has a second camera field of view which overlaps with the first camera field of view, and wherein the second depth map is generated based on information sensed by the second camera with which the communication interface is configured to communicate, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values are relative to the second camera with which the communication interface is configured to communicate; to identify a third set of pixels of the first depth map that also represent the second set of respective physical locations, such that the third set of pixels correspond to the second set of pixels of the second depth map; to identify one or more empty pixels from the third set of pixels, wherein each empty pixel of the one or more empty pixels is a pixel of the first depth map that has no depth value assigned to the pixel; to update the first depth map by assigning to each empty pixel of the one or more empty pixels a respective depth value that is based on a depth value of a corresponding pixel of the second set of pixels of the second depth map, wherein the corresponding pixel for the empty pixel is a pixel of the second set of pixels of the second depth map that represents a same physical location as the empty pixel.

15. The non-transitory computer-readable medium of claim 14, wherein when the first depth map has a first resolution higher than a second resolution of the second depth map, the instructions further cause the control circuit: to identify, for at least one pixel that belonged or belongs to the one or more empty pixels, a respective set of one or more adjacent empty pixels of the first depth map which are adjacent to the at least one pixel and which have no assigned depth values; and to assign to the respective set of one or more adjacent empty pixels a depth value that was assigned or is to be assigned to the at least one pixel.

16. The non-transitory computer-readable medium of claim 15, wherein the instructions cause the control circuit to identify the respective set of one or more adjacent empty pixels as all empty pixels in a region of pixels surrounding the at least one pixel, wherein the control circuit is configured to determine a size of the region based on a ratio between a resolution of the first depth map and a resolution of the second depth map.

17. The non-transitory computer-readable medium of claim 14, wherein the instructions further cause the control circuit to perform the following for each pixel that belonged or belongs to the one or more empty pixels: determining a respective center location of the pixel; determining, as a respective coordinate of a physical location represented by the pixel, a 3D coordinate that projects onto the center location of the pixel and for which a component of the 3D coordinate is equal to a depth value assigned or to be assigned to the pixel; and generating a point cloud based on the respective 3D coordinate.

18. A method of updating one or more depth maps, comprising: receiving a first depth map by a control circuit of a camera image processing system, wherein the first depth map is received from a non-transitory computer-readable medium of the camera image processing system, or via a communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a first camera that is a first type of depth-sensing camera and has a first camera field of view, and wherein the first depth map is generated based on information sensed by the first camera with which the communication interface is configured to communicate, wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values are relative to the first camera with which the communication interface is configured to communicate; receiving a second depth map, wherein the second depth map is received from the non-transitory computer-readable medium of the camera image processing system, or via the communication interface of the camera image processing system, wherein the communication interface is configured to communicate with a second camera that is a second type of depth-sensing camera different from the first type of depth-sensing camera and has a second camera field of view which overlaps with the first camera field of view, wherein the second depth map is generated based on information sensed by the second camera with which the communication interface is configured to communicate, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values are relative to the second camera with which the communication interface is configured to communicate; identifying a third set of pixels of the first depth map that also represent the second set of respective physical locations, such that the third set of pixels correspond to the second set of pixels of the second depth map; identifying one or more empty pixels from the third set of pixels, wherein each empty pixel of the one or more empty pixels is a pixel of the first depth map that has no depth value assigned to the pixel; and updating the first depth map by assigning to each empty pixel of the one or more empty pixels a respective depth value that is based on a depth value of a corresponding pixel of the second set of pixels of the second depth map, wherein the corresponding pixel for the empty pixel is a pixel of the second set of pixels of the second depth map that represents a same physical location as the empty pixel.

19. The method of claim 18, further comprising, when the first depth map has a first resolution higher than a second resolution of the second depth map: identifying, for at least one pixel that belonged or belongs to the one or more empty pixels, a respective set of one or more adjacent empty pixels of the first depth map which are adjacent to the at least one pixel and which have no assigned depth values; and assigning to the respective set of one or more adjacent empty pixels a depth value that was assigned or is to be assigned to the at least one pixel.

20. The method of claim 19, further comprising: identifying the respective set of one or more adjacent empty pixels as all empty pixels in a region of pixels surrounding the at least one pixel, wherein the control circuit is configured to determine a size of the region based on a ratio between a resolution of the first depth map and a resolution of the second depth map.
1. A computing system, comprising: a communication interface configured to communicate with: (i) a first depth-sensing camera having a first camera field of view, and (ii) a second depth-sensing camera having a second camera field of view which overlaps with the first camera field of view; and a control circuit configured, when the communication interface is in communication with the first depth-sensing camera and the second depth-sensing camera: to receive a first depth map that is generated based on information sensed by the first depth-sensing camera, wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values represent depth relative to the first depth-sensing camera; to receive a second depth map that is generated based on information sensed by the second depth-sensing camera, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values represent depth relative to the second depth-sensing camera, wherein the first depth map has a first resolution higher than a second resolution of the second depth map; and to update the first depth map by assigning, to a set of empty pixels within a region of multiple pixels in the first depth map, a single depth value that is based on a depth value of a corresponding pixel of the second depth map, such that the set of empty pixels within the region are converted from having no depth value to being a set of updated pixels that are filled with the single depth value, wherein the region has a size which is equal to a ratio between the first resolution and the second resolution.
2. The computing system of claim 1, wherein the control circuit is further configured to identify a third set of pixels of the first depth map that also represent the second set of respective physical locations, to identify at least a first empty pixel of the set of empty pixels from the third set of pixels of the first depth map.

3. The computing system of claim 2, wherein the corresponding pixel for the set of empty pixels is a pixel of the second set of pixels of the second depth map that represents a same physical location as the first empty pixel of the set of empty pixels.






4. The computing system of claim 3, wherein the control circuit is configured to determine the single depth value to assign to each empty pixel of the set of empty pixels based on the depth value of the corresponding pixel of the second depth map and based on a transformation function which defines a spatial relationship between the first depth-sensing camera and the second depth-sensing camera.

5. The computing system of claim 4, wherein the second set of pixels of the second depth map has a set of respective pixel coordinates, and wherein the control circuit is configured to identify the third set of pixels of the first depth map by determining an additional set of respective pixel coordinates based on the set of respective pixel coordinates and based on the transformation function which defines the spatial relationship between the first depth-sensing camera and the second depth-sensing camera, wherein the additional set of respective pixel coordinates identifies the third set of pixels.

6. The computing system of claim 2, wherein the set of empty pixels include the first empty pixel and include one or more adjacent empty pixels that are adjacent to the first empty pixel.

7. The computing system of claim 2, wherein the control circuit is configured, for each pixel that belonged or belongs to the set of empty pixels: to determine a respective center location of the pixel; to determine, as a respective coordinate of a physical location represented by the pixel, a 3D coordinate that projects onto the center location of the pixel and for which a component of the 3D coordinate is equal to a depth value assigned or to be assigned to the pixel.

8. The computing system of claim 7, wherein the control circuit is configured to generate a point cloud based on the respective 3D coordinate for each pixel that belonged or belongs to the set of empty pixels.

9. The computing system of claim 2, wherein the computing system is part of a robot control system, and wherein when the communication interface is in communication with the first depth-sensing camera, the second depth-sensing camera, and a robot, the control circuit is configured: to generate, after the first depth map has been updated based on depth values of the second depth map, a robot movement command based on the first depth map; and to communicate the robot movement command via the communication interface to the robot.

10. The computing system of claim 1, further comprising a non-transitory computer-readable medium configured to store the first depth map and the second depth map, wherein the control circuit is configured to receive the first depth map and the second depth map from the non-transitory computer-readable medium.































































11. A non-transitory computer-readable medium having instructions that, when executed by a control circuit of a computing system, causes the control circuit: to receive a first depth map, wherein the first depth map is received from the non-transitory computer-readable medium of the computing system, or via a communication interface of the computing system, wherein the communication interface is configured to communicate with a first depth-sensing camera that has a first camera field of view, and wherein the first depth map is generated based on information sensed by the first depth-sensing camera with which the communication interface is configured to communicate, and wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values represent depth relative to the first depth-sensing camera; to receive a second depth map, wherein the second depth map is received from the non-transitory computer-readable medium of the computing system, or via the communication interface of the computing system, wherein the communication interface is configured to communicate with a second depth-sensing camera that has a second camera field of view which overlaps with the first camera field of view, and wherein the second depth map is generated based on information sensed by the second depth-sensing camera with which the communication interface is configured to communicate, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values represent depth relative to the second depth-sensing camera, wherein the first depth map has a first resolution higher than a second resolution of the second depth map; and to update the first depth map by assigning to a set of empty pixels within a region of multiple pixels in the first depth map, a single depth value that is based on a depth value of a corresponding pixel of the second depth map, such that the set of empty pixels within the region are converted from having no depth value to being a set of updated pixels that are filled with the single depth value, wherein the region has a size which is equal to a ratio between the first resolution and the second resolution.
12. The non-transitory computer-readable medium of claim 11, wherein the instructions, when executed by the control circuit, further cause the control circuit to identify a third set of pixels of the first depth map that also represent the second set of respective physical locations, and to identify at least a first empty pixel of the set of empty pixels from the third set of pixels of the first depth map.

13. The non-transitory computer-readable medium of claim 12, wherein the corresponding pixel for the set of empty pixels is a pixel of the second set of pixels of the second depth map that represents a same physical location as the first empty pixel of the set of empty pixels.




































14. A method comprising: receiving a first depth map by a control circuit of a computing system, wherein the first depth map is received from a non-transitory computer-readable medium of the computing system, or via a communication interface of the computing system, wherein the communication interface is configured to communicate with a first depth-sensing camera having a first camera field of view, and wherein the first depth map is generated based on information sensed by the first depth-sensing camera with which the communication interface is configured to communicate, wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values represent depth relative to the first depth-sensing camera; receiving a second depth map by the control circuit, wherein the second depth map is received from the non-transitory computer-readable medium of the computing system, or via the communication interface of the computing system, wherein the communication interface is further configured to communicate with a second depth-sensing camera having a second camera field of view which overlaps with the first camera field of view, wherein the second depth map is generated based on information sensed by the second depth-sensing camera with which the communication interface is configured to communicate, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values represent depth relative to the second depth-sensing camera, wherein the first depth map has a first resolution higher than a second resolution of the second depth map; and updating the first depth map by assigning, to a set of empty pixels within a region of multiple pixels in the first depth map, a single depth value that is based on a depth value of a corresponding pixel of the second depth map, such that the set of empty pixels within the region are converted from having no depth value to being a set of updated pixels that are filled with the single depth value, wherein the region has a size which is equal to a ratio between the first resolution and the second resolution.
15. The method of claim 14, further comprising: identifying a third set of pixels of the first depth map that also represent the second set of respective physical locations; and identifying at least a first empty pixel of the set of empty pixels from the third set of pixels of the first depth map.


Allowable Subject Matter
Claims 1-20 would be allowable if terminal disclaimer is filed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a camera image processing system, comprising: a communication interface configured to communicate with: (i) a first camera that is a first type of depth-sensing camera and having a first camera field of view, and (ii) a second camera that is a second type of depth-sensing camera different from the first type of depth-sensing camera and having a second camera field of view which overlaps with the first camera field of view; and a control circuit configured, when the communication interface is in communication with the first camera and the second camera: to receive a first depth map that is generated based on information sensed by the first camera, wherein the first depth map includes a first set of pixels that represent a first set of respective physical locations in the first camera field of view and that indicate a first set of respective depth values for the first set of respective physical locations, wherein the first set of respective depth values are relative to the first camera; to receive a second depth map that is generated based on information sensed by the second camera, wherein the second depth map includes a second set of pixels that represent a second set of respective physical locations in the second camera field of view and that indicate a second set of respective depth values for the second set of respective physical locations, wherein the second set of respective depth values are relative to the second camera; to identify a third set of pixels of the first depth map that also represent the second set of respective physical locations, such that the third set of pixels correspond to the second set of pixels of the second depth map; to identify one or more empty pixels from the third set of pixels, wherein each empty pixel of the one or more empty pixels is a pixel of the first depth map that has no depth value assigned to the pixel; to update the first depth map by assigning to each empty pixel of the one or more empty pixels a respective depth value that is based on a depth value of a corresponding pixel of the second set of pixels of the second depth map, wherein the corresponding pixel for the empty pixel is a pixel of the second set of pixels of the second depth map that represents a same physical location as the empty pixel in claim 1. Claims 14 and 18 are allowable for the same reasons as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425